Citation Nr: 0002830	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-40 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.

This appeal arose from a September 1995 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for the above-requested benefits.  The 
denial of service connection for PTSD was confirmed by a 
rating action issued in August 1996.  Supplemental statements 
of the case were issued in September and October 1997 and 
January 1999 which continued to deny the benefits sought.


FINDING OF FACT

The veteran has not been shown by credible medical evidence 
to suffer from an acquired psychiatric disorder, to include 
PTSD; a cervical spine disorder; a lumbar spine disorder; or 
a bilateral hearing loss disability which can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).



FACTS

Acquired psychiatric disorder, to include PTSD

The veteran's Form DD-214 indicated that the veteran received 
the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal, and the Navy Unit 
Citation.  There was no indication that he had received any 
combat badges or had been wounded in service.

The service medical records did not show that the veteran had 
made any complaints of or was treated for a psychiatric 
disorder.  The July 1966 entrance examination and the October 
1969 separation examination noted that he was psychiatrically 
normal.

Private outpatient treatment records developed between 
October 1994 and February 1995 indicated that he was treated 
for anxiety and depression, particularly following the death 
of his son in February 1995.  There was no indication of any 
symptoms of PTSD, nor was this disorder ever diagnosed.

In June 1996, the veteran submitted a statement concerning 
his claimed inservice stressors.  He indicated that he had 
served aboard the USS Enterprise and that he had slept 
directly below the flight deck, where planes loaded with 
bombs had landed and taken off daily.  Shortly after he left 
this vessel, an explosion occurred which destroyed the area 
where he had slept, killing all those sleeping there.  In 
April 1968, he stated that his best friend had had his head 
severed during flight operations; he also noted that in July 
1968, a helicopter with many people he knew aboard had gone 
down in the Tokin Bay.  He claimed that he still had 
nightmares about these incidents.  In August 1997, he stated 
that the name of the friend who had had his head severed was 
John R. Burch.

VA examined the veteran in September 1997.  His medical 
history indicated that he had been seen in October 1994 for 
depression, which had gotten worse after the death of his 
oldest son.  He said that he spent most of his days in bed, 
doing little or nothing.  The mental status examination noted 
that he was markedly obese, chronically apathetic and 
depressed.  He was oriented in three spheres and he answered 
most questions with as simple an answer as possible.  On 
brief occasions, he showed a sense of humor.  The diagnosis 
was major depressive disorder, recurrent, serious, without 
interepisodic recovery.  In the examiner's opinion, the 
veteran did not qualify for a diagnosis of PTSD.  It was 
noted that he had worked in the past as a police officer, 
during which time he had been shot at several times.  The 
examiner opined that these experiences were more likely to be 
the cause of any PTSD symptoms.


Cervical spine disorder

The veteran's service medical records made no mention of any 
complaints of or treatment for a cervical spine condition.  
The July 1966 entrance examination was completely normal.  On 
August 16, 1968, he was involved in a motor vehicle accident; 
however, there was no mention of any injury to the neck.  The 
October 1969 separation examination was completely normal.

Private outpatient treatment records noted in February 21, 
1995 that the veteran had been injured in a motor vehicle 
accident the previous day.  He complained of neck pain, but 
noted that his back was worse.  Forward flexion was to 45 
degrees, extension was to 45 degrees and lateral rotation was 
to 30 degrees.  An x-ray showed degenerative disc disease 
(DDD) at C5-6.  The diagnosis was cervical strain with DDD.


Lumbar spine disorder

The veteran's service medical records indicated no evidence 
of any complaints of or treatment for a lumbar spine 
condition.  On August 16, 1968, he was involved in a motor 
vehicle accident; however, he made no mention of any lumbar 
spine injury.  The October 1969 separation examination was 
completely within normal limits.

Private outpatient treatment records developed between 
October 1994 and February 1995 showed repeated treatment for 
low back pain.  An x-ray from October 6, 1994 showed DDD at 
L4-5.  A CT scan performed later in October showed no real 
evidence of a herniated disc.  On February 21, 1995, he 
reported that he had been involved in a motor vehicle 
accident the day before.  He stated that his low back pain 
was worse.  The physical examination noted exaggerated pain 
symptoms with lots of grimacing.  Forward flexion was to 60 
degrees and extension was to 10 degrees.  He complained of 
lots of pain during motion.  There were no focal neurological 
deficits and there was no evidence of muscle tenderness.  He 
ambulated without difficulty and straight leg raises were 
negative.  An x-ray showed no change in the DDD of the L4-5 
area.  The diagnosis was lumbar strain with DDD.


Bilateral hearing loss

The veteran's service medical records included an entrance 
examination conducted in July 1966.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels 
(converted to ISO units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
20
10
15
10
10

On February 19, 1969, he was seen for complaints of a right 
ear ache for the past seven days.  The ear was swollen and 
inflamed and there was some purulent substance in the ear.  
The ear was irrigated and some white substance was removed.  
The October 1969 separation examination noted hearing acuity 
was 15/15 bilaterally.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  


An acquired psychiatric disorder, to include PTSD

A review of the evidence of record indicates that the veteran 
has been diagnosed with anxiety and depression.  Therefore, 
it is clear that he suffers from a current disability, thus 
satisfying one element of the Caluza test for well 
groundedness.  However, there is no indication that anxiety 
or depression were noted in service, nor has any medical 
opinion been offered that would suggest a link between any 
currently diagnosed anxiety and depression and his period of 
service.

The veteran has also asserted that he suffers from PTSD as a 
result of his service in Vietnam.  However, there is no 
current diagnosis of this disorder of record.  In fact, the 
VA examination conducted in September 1997 specifically found 
that the veteran did not qualify for this diagnosis.  
Moreover, there is no indication of record that the veteran 
was ever engaged in combat with the enemy.  He received no 
combat injuries and was not awarded any combat badges or 
citations.  Therefore, any claimed inservice stressors would 
have to be corroborated.  See Zarycki v. Brown, 6 Vet. App. 
91 (1993).  While he has provided the name of an individual 
that he claimed was killed, corroboration of this event is 
not necessary given the lack of any current diagnosis of 
PTSD.  

In conclusion, it is found that the veteran has not presented 
evidence of a well grounded claim for service connection for 
an acquired psychiatric disorder, to include PTSD.


Cervical and lumbar spine disorders

Initially, it is noted that the veteran has been diagnosed as 
suffering from DDD of the cervical and lumbar spines.  
Therefore, the current existence of a disability has been 
established.  The service medical records did show that he 
was involved in a motor vehicle accident in August 1968; 
however, the objective records did not show any injury to 
either the neck or the low back.  Therefore, it cannot be 
found that an injury existed in service.  Moreover, there is 
no objective medical opinion of record relating his current 
cervical and lumbar spine DDD to his period of service.

Therefore, it is concluded that the claims for service 
connection for cervical and lumbar spine disorders are not 
well grounded.


Bilateral hearing loss disability

A review of the objective evidence of record does not show 
the current existence of a bilateral hearing loss disability.  
Thus, there is no evidence of the existence of a current 
disability.  Moreover, there is no evidence of the existence 
of a hearing loss in service.  While he did experience a 
right ear ache in February 1969, there is no medical evidence 
that this resulted in the development of a chronic hearing 
loss disability.  His hearing was normal at the time of his 
discharge from service and, as noted, there is no medical 
evidence of the current existence of any hearing loss 
disorder which could be related to this isolated right ear 
ache.

In conclusion, it is found that the veteran has failed to 
present evidence of a well grounded claim for service 
connection for a bilateral hearing loss disability.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying these claims as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD; a cervical spine disorder; a lumbar spine 
disorder; and a bilateral hearing loss is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

